Citation Nr: 1124608	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for back pain due to an undiagnosed illness.

2.  Entitlement to service connection for body and muscle pain due to an undiagnosed illness.

3.  Entitlement to service connection for arm numbness due to an undiagnosed illness.

4.  Entitlement to service connection for a skin rash due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of breath due to an undiagnosed illness.

7.  Entitlement to service connection for headaches due to an undiagnosed illness.

8.  Entitlement to service connection for chest pain due to an undiagnosed illness.

9.  Entitlement to service connection for a sleep disorder due to an undiagnosed illness.

10.  Entitlement to service connection for memory loss due to an undiagnosed illness.

11.  Entitlement to service connection for a back disability to include ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and sacroiliitis and including residual back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Given the nature of the Veteran's claims as well as the fact that, as will be discussed below, most of his adverse symptomatology is being caused by his ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and/or sacroiliitis, the Board has recharacterized the issues on appeal as listed above so as to best reflect the appellant's intent when filing his claim. 

The claims of service connection for memory loss due to an undiagnosed illness and a back disability on a direct basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record shows that the appellant is a Persian Gulf veteran.

2.  The preponderance of the competent and credible evidence of record shows that the Veteran's back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and sleep disorder are caused by his ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and sacroiliitis, and his treatment for these disorders. 

3.  Ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and sacroiliitis, are known clinical diagnoses.


CONCLUSIONS OF LAW

1.  Service connection for back pain due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  Service connection for body and muscle pain due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

3.  Service connection for arm numbness due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

4.  Service connection for a skin rash due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

5.  Service connection for chronic fatigue due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

6.  Service connection for shortness of breath due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

7.  Service connection for headaches due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

8.  Service connection for chest pain due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

9.  Service connection for a sleep disorder due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in June 2008 and October 2008, before the November 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Lexington and Indianapolis VA Medical Centers relevant to the issue of whether the Veteran currently has a chronic undiagnosed illness attributable to Gulf War service.  The RO was also notified by the Fort Wayne VA Medical Center that it did not have any of the Veteran's treatment records. Moreover, while in his March 2010 VA Form 9 the Veteran reported that he saw five doctors who may have records of his that are relevant to his claims, the claimant thereafter failed to provide VA with authorizations to request these records despite being asked to do so in a March 2010 letter from the RO.  Therefore, the Board finds that adjudication of the current claims may go forward without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.). 

The record also shows that the Veteran was afforded VA examinations in July 2008 and September 2008 which are adequate to adjudicate the claims because the examiners provided a medical opinion as to the origin or etiology of the claimed disorders, after a review of the record on appeal and an examination of the claimant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his current back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and sleep disorder are undiagnosed illnesses caused by his exposure to burning oil wells and chemical weapons while serving on the U.S.S. Nimitz during two deployments to the Persian Gulf.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

With regard to undiagnosed illnesses, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10% or more not later than [September 30, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to whether the appellant is a Persian Gulf veteran, the record shows that he served on the U.S.S. Nimitz from December 1992 to July 1996.  Moreover, Naval historical records show that the U.S.S. Nimitz was deployed to the Arabian Sea during the time that the Veteran served aboard this ship.  The record shows that the Veteran's awards included the Southwest Asia Service Medal with one bronze star.  And, Naval records show that the criteria for the award of the Southwest Asia Service Medal includes service between 2 August 1990 and 30 November 1995 in the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, and that portion of the Arabian Sea that lines north of 10 degrees N. latitude and west of 68 degrees E. longitude.  Therefore, the Board finds that the Veteran meets the threshold criteria to be considered a Persian Gulf veteran.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As to whether the appellant has an undiagnosed illness, the Board notes that the July 2008 VA Persian Gulf examiner opined that his back pain, body and muscle pain, arm numbness, a skin rash, shortness of breath, headaches, chest pain, and a sleep disorder are caused by his ankylosing spondylitis and degenerative disc disease and his treatment for these disorders.  The Veteran's complaint of fatigue was associated with his back disorder.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  VA treatment records show the Veteran's complaints were extensively evaluated by VA physicians at the Indiana VA Medical Center who diagnosed ankylosing spondylitis.  VA physicians at the Lexington VA Medical Center additionally diagnosed degenerative disc and joint disease and sacroiliitis in connection with the Veteran's complaints.  Ankylosing spondylitis, degenerative disc and joint disease, and sacroiliitis are known clinical diagnoses.  See, e.g., Thurber v. Brown, 5 Vet. App. 119 (1993) (finding that ankylosing spondylitis is a form of rheumatoid arthritis that affects the spine.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1566 (27th ed. 1988)); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 481 (28th ed. 1994).  The issue here is whether the Veteran's claimed disabilities are due to an undiagnosed illness attributable to Gulf War service.  The Veteran and his wife and mother are not competent to opine that the Veteran's symptoms are due to an undiagnosed illness as this particular relationship involves a medically complex question that goes beyond their lay observations.  It is not entirely clear but the Veteran appears to suggest that he has been advised by a medical professional that his symptoms are due to Gulf War service.  While there is no medical opinion of record that makes this link, the Board is cognizant that the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's report of a contemporaneous medical diagnosis, however, is clearly outweighed by the VA examiner and VA physicians findings reported in the VA treatment records and examination report which do not link his symptoms to Gulf War service.  As the Veteran's claimed symptoms are attributable to known clinical diagnoses, 38 C.F.R. § 3.317 is not for application.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for undiagnosed illnesses manifested by back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Also see Gutierrez, supra.  Therefore, the claims of service connection for undiagnosed illnesses manifested by back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder must be denied.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for back pain due to an undiagnosed illness is denied.

Service connection for body and muscle pain due to an undiagnosed illness is denied.

Service connection for arm numbness due to an undiagnosed illness is denied.

Service connection for a skin rash due to an undiagnosed illness is denied.

Service connection for chronic fatigue due to an undiagnosed illness is denied.

Service connection for shortness of breath due to an undiagnosed illness is denied.

Service connection for headaches due to an undiagnosed illness is denied.

Service connection for chest pain due to an undiagnosed illness is denied.

Service connection for a sleep disorder due to an undiagnosed illness is denied.


REMAND

As to entitlement to service connection for memory loss due to an undiagnosed illness, the July 2008 Gulf War VA examiner opined that the Veteran's memory loss was not part of a known clinical diagnosis.  Similarly, the July 2008 neuropsychological VA examiner opined that the Veteran had reduced cognitive function of unknown origin.  However, neither examiner thereafter provided an opinion as to whether there were objective indications of chronic disability resulting from an undiagnosed illness that became manifest to a degree of 10 percent or more no later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore, the Board finds that a remand to obtain such an opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to entitlement to service connection for a back disability, to include ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and sacroiliitis and including residual back pain, body and muscle pain, arm numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder on a direct basis, the Board observes that in August 2009, the Marion VA Medical Center advised the RO that the records sought (January 1998 to March 1999) were sent to the National Archives in November 2005.  The record does not reflect that a request for the archived records was made.  The record does show some records from the Marion, Indiana VA medical facility were previously associated with the claims file but only date as early as March 1999.  The Veteran has variously claimed he was initially treated at the Marion, Indiana VA medical facility in 1997 and 1998.  These records are relevant to whether the Veteran's claimed disabilities may be service connected on a direct basis.  Accordingly, VA's duty to assist requires that we obtain any available records.  Updated VA treatment records should be obtained as well.   

Lastly, the Veteran should be advised of the evidence necessary to establish service connection on a secondary basis. 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Send the Veteran another VCAA letter advising him of the evidence necessary to establish service connection of a disability on a secondary basis. 

2.  The RO/AMC should obtain and associate with the claims file all of the Veteran's archived records from the Marion, Indiana VA medical facility and post January 2010 VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claims file and the Veteran should be provided with notice in accordance with 38 C.F.R. §3.159(e).

3.  As to the Veteran's claim of service connection for memory loss due to an undiagnosed illness, after undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the July 2008 Gulf War and neuropsychological VA examinations by an appropriate physician.  The claims file is to be provided to the examiner for review in conjunction with the addendum and the examiner should note in the report that a review occurred.  Based on a review of the claims file, the examiner should provide answers to the following questions:

a.  Is it as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by memory loss as established by history, physical examination, and laboratory tests, that have either: 
      (i) existed for 6 months or more or 
(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

Note 1:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  Thereafter, the RO/AMC should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received since the January 2010 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


